MEMORANDUM***
Substantial evidence supports the damages award, and the district court’s computation of damages was not clearly erroneous. See Ambassador Hotel Co. v. Wei*590Chuan Inv., 189 F.3d 1017, 1024 (9th Cir. 1999). The district court did not abuse its discretion in awarding punitive damages. See Yeti by Molly Ltd. v. Deckers Outdoor Corp., 259 F.3d 1101, 1111 (9th Cir.2001).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Circuit Rule 36-3.